ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,550,249 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 3 and 5 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to the claims filed November 18, 2021 are sufficient to overcome all outstanding claim objections and rejections under 35 U.S.C. 112(b).  The outstanding obviousness-type double patenting rejection over U.S. Patent No. 10,550,249 has been withdrawn in light of the filing of a terminal disclaimer on November 18, 2021.
With respect to the prior art, no reference nor combination of references teaches the instantly claimed method for foaming a polyolefin composition employing all of the instantly claimed steps and ingredients in the instantly claimed proportions.  EP 0 386 663 to Breindel corresponds to the closest prior art, teaching a method for foaming a polyolefin composition in which a halocarbon nucleating agent is employed.  However, in the method of Breindel, the nucleating agent is directly mixed with the polyolefin polymer to be foamed.  Breindel does not then teach first preparing a masterbatch comprising 10 to 20 weight percent of the nucleating agent and additionally a first low density polyethylene (LDPE) having a melt index from 0.1 to 50 g/10 min and then mixing with a specific polyolefin blend, as required by the instant claims.  
While other prior art references of record (e.g. US 6,113,822 to Adedeji) do teach the concept of preparing a masterbatch of a nucleating agent prior to mixing with a foamable polyolefin polymer, none of these references provide sufficient teaching or guidance to modify the method of Breindel necessary to arrive at the claimed invention.  Specifically, there is no suggestion provided by the prior art to modify Breindel to prepare a nucleating agent masterbatch comprising a first LDPE and then combine this masterbatch with a polyolefin blend to form a mixture comprising 60 to 80 weight percent of a high density polyethylene having a melt index from 0.1 to 10 g/10 min, 19 to 39 weight percent of a combined amount of the first LDPE and a second LDPE provided in the polyolefin blend which is different from said first low density polyethylene, and 0.1 to 0.3 weight percent of a fluororesin, as is instantly claimed.  The instant claims are thus neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764